Citation Nr: 0304656	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1981 to September 1985.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 1997 rating decision by the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for fibromyalgia, 
rated 20 percent, and denied service connection for bilateral 
hearing loss and tinnitus.  In a November 1997 rating 
decision, the RO assigned a 40 percent rating for 
fibromyalgia, based on associated depression.  When this case 
was previously before the Board in January 1999, the issues 
of the rating for fibromyalgia and service connection for 
bilateral hearing loss and tinnitus were remanded for further 
development.  Additionally, the RO was instructed to 
adjudicate the veteran's claim that depression was a 
separate, service-connectable disability entity.

In a November 2002 rating decision, the RO granted service 
connection for Meniere's Syndrome, to include bilateral 
hearing loss and tinnitus, and for a major depressive 
disorder as secondary to fibromyalgia.  Because the November 
2002 decision awarding service connection was a full grant of 
those benefits sought on appeal, there remains no question of 
fact or law before the Board with respect to those issues.  
The rating of the veteran's service-connected fibromyalgia is 
the sole issue currently before the Board.  She testified at 
a hearing before the undersigned in January 1999.

The evidence submitted by the veteran and her contentions 
appear to raise a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU).  This 
matter is referred to the RO for any appropriate action.


FINDING OF FACT

The veteran's fibromyalgia is manifested by nearly constant 
pain of the joints and muscles, muscle spasm, fatigue, 
difficulty sleeping, headaches, gastroesophageal reflux 
disease, and disturbances of her menstrual cycle; the 
evidence does not show an unusual or exceptional disability 
picture due to fibromyalgia.


CONCLUSION OF LAW

A rating in excess of 40 percent for fibromyalgia is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Code 5025 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
service medical records, VA treatment and examination 
reports, private medical records, and military dependent 
treatment records.  The appellant was notified of the 
applicable laws and regulations.  The Board remand, the 
rating decisions, the statement of the case, and the 
supplemental statement of the case have informed her what she 
needs to establish entitlement to the benefit sought and what 
evidence VA has obtained.  She was notified of the enactment 
and provisions of the VCAA, including of her and VA's 
relative responsibilities in development of evidence, in 
February 2002 correspondence and in the November 2002 
supplemental statement of the case.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).



Factual Background

Service medical records reveal persistent complaints of vague 
joint and muscle pains from 1983 through the end of service.  
A service separation examination report is not available.  

Dependent medical records from December 1988 to July 1989 
reveal that the veteran reported a longstanding history of 
joint pain.

Private medical records from August 1993 to June 1998 reveal 
continued complaints of and treatment for multiple joint 
pains.  In February 1995, bursitis of the left shoulder was 
diagnosed, and in March 1996 the veteran was treated for back 
pain.  X-rays were negative.  In February 1997, a treating 
doctor noted that the veteran has had numerous flare-ups of 
aches and pains due to fibromyalgia.  The pains could last 
several days, and recently back pain had become constant.  In 
April 1997, a second treating doctor noted that the 
fibromyalgia caused musculoskeletal pain, fatigue, sleep 
disturbances, irritable bowel symptoms, depression, and 
Reynaud's-like symptoms.  The symptoms were constant, but 
grew worse during flare-ups.  Her symptoms caused loss of 
time at work.  In May 1998, the veteran was reported to be 
"doing poorly."  She "hurt everywhere."  She had numerous 
tender points on examination.  In June 1998, a doctor stated 
that fibromyalgia would not cause swelling or joint 
tenderness, or cause limitation of motion.  There would be, 
however, certain tender points and pain.

On September 1996 VA orthopedic examination, the veteran was 
evaluated for low back pain.  A history of fibromyalgia was 
noted.  Range of motion was 80 degrees flexion, 20 degrees 
extension, and 20 degrees bilateral rotation.  There was pain 
on motion with all movements, and pain was the limiting 
factor.  X-rays were essentially normal.  Fibromyalgia and 
mechanical back pain were diagnosed.  The examiner commented 
that fibromyalgia  was a "very confusing syndrome."  
Because the symptoms wax and wane, it was difficult to 
attribute disability.

VA treatment records from September 1996 to April 1998 show 
the veteran complained of musculoskeletal pain.  X-rays were 
unremarkable.
In April 1997, the veteran's supervisor noted that the 
veteran had numerous sick leave absences from 1993 to 1997 
due to symptoms of fibromyalgia.  Additionally, she had left 
work early on several occasions.  

On June 1997 private psychiatric examination, the veteran 
reported that she was diagnosed with fibromyalgia in 1995, 
but had symptoms since 1983.  Her depressive symptoms were 
worsening.  

On July 1997 VA examination, the veteran reported a history 
of fibromyalgia, manifested by pains in her low back, neck, 
shoulders, and knees.  She reported the pain was not 
accompanied by swelling.  The clinical examination was 
normal.

In September 1998, the veteran's husband submitted a 
statement describing her symptoms and treatment course.  She 
had numerous, at times incapacitating, aches and pains.  She 
had difficulty sleeping, and her menses did not occur for 
months.  He further reported that she was constipated, had 
daily headaches, and was weak and tired.

On April 1999 private psychiatric examination, a private 
doctor opined that the veteran's chronic pain due to 
fibromyalgia and her depressive symptoms caused significant 
restrictions in her daily activities.  

On July 1999 VA examination, the veteran reported that she 
cried a lot and was depressed.  Physical examination showed 
no joint swelling or tenderness, but the veteran did have 
difficulty moving her arms and walking.  In April 2000, an 
addendum to the report was submitted by a second doctor 
following an examination of the veteran.  The examiner opined 
that the veteran's major depressive disorder was related to 
fibromyalgia, but it was also treated as a separate 
disability entity.

On December 2000 VA examination, the veteran reported diffuse 
joint and muscle aches and pains in her arms and legs.  She 
had spasms of her neck muscles.  She reported difficulty 
sleeping, fatigue, headaches, depression, chronic 
constipation, gastroesophageal reflux symptoms, and 
disturbances of her menstrual cycle.  Her symptoms were worse 
with cold weather.  On examination, there was tenderness to 
palpation of the neck muscles, both shoulder joints, both 
upper arms and elbows, and both knees.  Grip strength was 
slightly decreased in the right hand.  Active fibromyalgia 
was diagnosed.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Here, the veteran's symptoms 
have remained relatively consistent throughout the appeals 
process, and hence "staged ratings" are not appropriate.

Fibromyalgia has been rated 40 percent under Code 5025.  This 
is the maximum schedular rating available, and is assigned 
for constant or nearly constant widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel syndrome, depression, anxiety, or Raynaud's-
like symptoms, refractory to therapy.  38 C.F.R. § 4.71a, 
Code 5025.  All the symptoms associated with fibromyalgia in 
this case are encompassed in the 40 percent rating assigned.  
Accordingly, a rating in excess of 40 percent is not 
warranted unless the evidence demonstrates an exceptional or 
unusual disability picture which renders the application of 
the rating schedule impractical, in which case the disability 
would be referred for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b).  Circumstances warranting 
consideration of an extraschedular rating, based on the 
physical symptoms of fibromyalgia, are not present.  While 
some impact on employment is shown, marked interference due 
solely to the fibromyalgia (excluding consideration of the 
other service connected disabilities) is not.  Furthermore, 
frequent hospitalizations for fibromyalgia are not shown.  
Several doctors have opined that depression associated with 
fibromyalgia does markedly interfere with employment.  
However, depression is separately rated, and may not be 
considered again in rating fibromyalgia.  38 C.F.R. § 4.14.  

As was noted above, the veteran's contentions appear to raise 
the matter of individual unemployability.  The RO has not yet 
adjudicated that issue, and it has been referred to the RO 
for appropriate action.


ORDER

A rating in excess of 40 percent for fibromyalgia is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


